Per curiam:
The petition discloses nothing
which has been overlooked or misunderstood or which has not been carefully considered by the court. It is possible that in arguing that it Avas immaterial Avhether the license was taken out for Hilo or for Waiohinu, counsel inadvertently led the court to infer that it was taken out for Hilo, although he argued that the performance alleged was sufficient to require the inference that the license Avas taken out for Waiohinu; but we Avere of the opinion that in this respect the bill on demurrer was bad for uncertainty. Petition denied without argument.